TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 19, 2019



                                    NO. 03-19-00394-CV


                                  Sean Liguori, Appellant

                                              v.

                                 Kimberly Pineda, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 8, 2019. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want

of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.